DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya (US 2009/0223940).
Regarding claim 1, Hosoya discloses a method of attaching a contact element (1) to a conductor plate (4, 20) (Fig. 3; par. 0044), comprising: welding the contact element to a conductive path (2) of the conductor plate in a surface-mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element only in a fused region (Figs. 3 and 4A; pars. 0044 and 0048-0049: material is only melted in region where laser beam “LB” is applied, i.e. plurality of welding areas (3), in the Y-direction); the fused region has a 

    PNG
    media_image1.png
    584
    602
    media_image1.png
    Greyscale
Regarding claim 3, Hosoya discloses the method of claim 1, wherein the contact element (1) is welded onto a surface of the conductive path (Fig. 3; pars. 0048-0050).
Regarding claim 8, Hosoya discloses the method of claim 1, wherein the fused region has a radius that is less than or equal to three times a width of the laser beam (Figs. 4A and 4B: less than three times the width, measured in the X-direction).
Regarding claim 13, Hosoya discloses the method of claim 1, wherein a ratio of a thickness of the conductive path (2) to a thickness of the contact element (1) is at least 0.3 (par. 0054: final sentence, element 1 and 2 having thickness of 200 micrometer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Watanabe (US 2007/0199926)
Regarding claim 2, Hosoya discloses all of the elements of the current invention as detailed above. Hosoya, however, does not explicitly disclose the contact element is pin shaped.
Watanabe teaches that it is well known to perform a related method including attaching a contact element (2) to a conductor plate (4; Fig. 2), comprising: welding the contact element (2) to a conductive path (5; Fig. 2) of the conductor plate (4) in a surface- mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element (2) only in a fused region (12; Fig. 6), the fused region (12) has a width smaller than a width of the contact element (2; see Fig. 6); wherein the contact element is pin shaped (Fig. 1-2).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the preferred shape of the product to be worked upon of Watanabe. There is no indication in the instant application that there is any criticality to this limitation with respect to the claimed method, or that any special steps were devised or any surprising results came from simply selecting an old and well-known shape of the product contact element. PHOSITA would have realized that the method of claim 1 
Regarding claim 10, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another.
Watanabe teaches that it is well known to perform the related method detailed above; wherein the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another (Figs. 1-2).
Please refer to claim 2 regarding the rationale for combination of references.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Theppakuttai (US 2008/0308536).
Regarding claim 4, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the laser beam is pulsed in the welding step.
Theppakuttai teaches that it is well known to perform a related method (Title; Abstract) wherein the laser beam is pulsed in the welding step (Fig. 5; pars. 0016 and 0019).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the pulsed laser beam application of Theppakuttai. PHOSITA would have known that pulsed laser application was commonly used at the time of filing, and predictably decreases overheating and damaging of sensitive electronic workpieces. Moreover, there is no indication in the instant application that any surprising results came from using the known expedient of a pulsed laser for welding from . 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Kawamura (US 2015/0126078)
Regarding claim 5, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the laser beam is guided along a spiral path on a surface of the contact element in the welding step.
Kawamura teaches that it is well known to perform a related method, wherein the laser beam is guided along a spiral path on a surface of the contact element in the welding step (pars. 0034, 0052, 0200 and 0614).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the spiral welding path of Kawamura. As can be seen in the figures of Hosoya the welding areas are tapered downward away from the laser beam application location. PHOSITA would have realized that such a tapered weld can be easily, and repeatably achieved by employing the spiral beam pattern of Kawamura. This would have predictably decreased delamination or overheating and damage due to inconsistent welds.
Regarding claim 9, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the plate has a thickness of 200 micrometer (par. 0054; and it is evident that the laser focal point is very fine as seen at the bottom of the welds). Hosoya, however, does not explicitly disclose that the laser beam is focused on a focusing region which is smaller than one-tenth of a thickness of the contact element

At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the preferred laser beam focus diameter as compared to a thickness of the contact element of Kawamura. There is no indication of any criticality to this limitation in the instant disclosure and in fact no evidence that any special steps were devised or any surprising results came from simply selecting preferred size ratios. This would have been a routine matter for PHOSITA at the time of filing and would have been done with a reasonable expectation of success without any need for experimentation.
 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Kwoka (US 2002/0029473)
Regarding claims 11 and 12, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the contact element is a flat plate (Fig. 1A; pars. 0011, 0044). Hosoya, however, does not explicitly disclose flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step (claim 11); and the end of the contact element is stamped or rolled in the flattening step (claim 12).
Kwoka teaches that it is well known to perform a related method, including flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step; and the end of the contact element is stamped or rolled in the flattening step (par. 0018).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Chow (US 2016/0021747 A1).
Regarding claim 19, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the end of the contact element is a circular disc.
Chow teaches that it is well known to perform a related method (Title; Abstract) wherein the end of the contact element (24) is a circular disc (Figs. 2-3; pars. 0017-0020).
Please refer to the rationale for combination with respect to claim 2, above, as the reason for combination of references is the same, and there is no apparent criticality to this limitation or evidence that it effects any change in the performance of the claimed method.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
On pg. “6” of the most recent Remarks, the Applicant has asserted that “the one welding area 3 cited by the Examiner as having the claimed width is not the only region in which the laser beam LB melts the contact element 1. Clearly, the laser beam LB melts the contact element 1 at all of the welding areas 3”. The Examiner notes that this is a misinterpretation of the rejection, which has been clarified, above. The width of the “fused region” is measured along the “X” axis direction, as depicted in figure 4A of Hosoya, such that the X-direction width of one weld point 3, is the same as the width in the X-direction of any and all of those weld points 3, because they are aligned in the Y-direction. The width of the “contact element” is measured along the “Y” axis direction, as depicted in figures 4A and 4B, such that the width of the “contact element” is clearly and naturally wider than the entire fused area, and thus has a width of 10x or greater in the Y-direction, as compared to the X-direction width of the “fused region”. must also be greater than ten times the width.
The Applicant has provided another argument on the merits on pg. “7”. Therein, Applicant asserts that “the relevant comparison is a width of the melted portion of the contact element to the width of the contact element itself.” The Examiner has done just that in the above paragraph. The ten or more weld points (3) are narrower than the total width of the contact element (1), therefore and because the ten or more weld points have been shown to be wider than one weld point, the contact element which encompasses all ten or more weld points, must naturally be greater than that width and thus greater than ten times the width of the fused region. If the applicant wishes to define a direction or referent axes for measurement, they are encouraged to do so in a claim amendment. Otherwise and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729